             Case 2:19-cv-00490-TSZ Document 107 Filed 09/18/20 Page 1 of 3




 1                                                                    The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   ESTATE OF WANGSHENG LENG, by
     and through administrator, LIPING YANG,                No. 2:19-cv-00490-TSZ
10
                                         Plaintiffs,        SUPPLEMENTAL DECLARATION
11                                                          OF SHANNON M. RAGONESI
                v.
12
     THE CITY OF ISSAQUAH, ISSAQUAH
13   POLICE OFFICER M. LUCHT #1201, and
     ISSAQUAH POLICE OFFICER KYLEN
14   WHITTOM, #1210,
15                                     Defendants.
16
                I, Shannon M. Ragonesi, declare as follows:
17
                1.       I am one of the attorneys representing the Defendants in this lawsuit. I make
18
     this declaration based upon my own personal knowledge, upon facts which are admissible
19
     in evidence. I am competent to testify to the matters set forth in this declaration.
20
                2.       The following exhibits are cited or relied upon in Defendants Reply in
21
     Opposition to Motion for Summary Judgment:
22
                         A.     Attached as Exhibit 1 is a true and correct copy of the Department of
23
                Justice letter to (former) Mayor McGinn, dated November 23, 2011. This is a public
24
                record and available on the internet.
25

26

27
     DECLARATION OF SHANNON M. RAGONESI - 1                       KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:19-cv-00490-TSZ                                                           ATTORNEYS AT LAW
                                                                           801 SECOND AVENUE, SUITE 1210
     1002-01464/514907                                                      SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 2:19-cv-00490-TSZ Document 107 Filed 09/18/20 Page 2 of 3




 1                       B.    Attached as Exhibit 2 is a true and correct copy of the King County

 2              letter to Dow Constantine, dated October 1, 2019. This is a public record and was

 3              produced to Plaintiff during discovery in this case;

 4                       C.    Attached as Exhibit 3 is a true and correct copy of excerpts of

 5              Officer Michael Lucht’s deposition transcript.

 6

 7              I declare under penalty of perjury under the laws of the State of Washington that the

 8   foregoing is true and correct to the best of my knowledge.

 9
                DATED this 18th day of September, 2020, at Seattle, Washington.
10

11
                                                      /s/ Shannon M. Ragonesi
12                                                    Shannon M. Ragonesi, WSBA #31951
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF SHANNON M. RAGONESI - 2                       KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:19-cv-00490-TSZ                                                           ATTORNEYS AT LAW
                                                                           801 SECOND AVENUE, SUITE 1210
     1002-01464/514907                                                      SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
             Case 2:19-cv-00490-TSZ Document 107 Filed 09/18/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2              I hereby certify that on September 18, 2020, I electronically filed the foregoing with

 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4   to the following:

 5
                Attorneys for Plaintiffs
 6              Harry Williams IV, WSBA #41020
                Law Office of Harry Williams LLC
 7
                707 E. Harrison
 8              Seattle, WA 98102
                T: 206-451-7195
 9              Email: harry@harrywilliamslaw.com
10              Attorneys for Plaintiffs
                David B. Owens, WSBA #53856
11
                Loevy & Loevy
12              311 N. Aberdeen St., 3rd Floor
                Chicago, IL 60607
13              T: 312-243-5900
                Email: david@loevy.com; melisa@loevy.com;
14              melinda@loevy.com
15

16
     DATED: September 18, 2020
17

18
                                                      /s/ Shannon M. Ragonesi
19                                                    Shannon M. Ragonesi, WSBA #31951
                                                      Attorneys for Defendants
20
                                                      801 Second Avenue, Suite 1210
21                                                    Seattle, WA 98104
22                                                    Phone: (206) 623-8861
                                                      Fax: (206) 223-9423
23                                                    Email: sragonesi@kbmlawyers.com

24

25

26

27
     DECLARATION OF SHANNON M. RAGONESI - 3                       KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     2:19-cv-00490-TSZ                                                           ATTORNEYS AT LAW
                                                                           801 SECOND AVENUE, SUITE 1210
     1002-01464/514907                                                      SEATTLE, WASHINGTON 98104
                                                                                PHONE: (206) 623-8861
                                                                                 FAX: (206) 223-9423
